DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022, has been entered.

Remarks
Applicants’ amendments submitted March 10, 2022, are entered.

Claims 1 – 20 remain pending.

In the Final Rejection mailed December 10, 2021, claims 1 – 20 were pending. Of these, claims 1 – 10, 12 – 16, and 18 – 20 were rejected under 35 USC 103 as being unpatentable over the combination of Kesselman, Usgaonkar, and Apte, and claims 11 and 17 were rejected over the combination of Kesselman, Usgaonkar, Apte, and Schoolman.

Applicants’ latest amendments to independent claims 1, 9, and 16 add subject matter that is not found to be rendered obvious by the prior art of record. The previously-made rejections to the claims based on the prior art of record are hereby withdrawn.

An updated search resulting the discovery of the following references, described in detail below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10, 12 – 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum, et al., U.S. Pat. No. 9,955,444 B1 (hereafter, “Blum”).

As to Claim 1, Blum discloses: A data center system of a first data center, comprising:
one or more processors; and one or more computer-readable media storing computer-executable instructions (Fig. 5, items 605 CPU and 625 Memory Device) that, when executed by the one or more processors, cause the one or more processors to:
receive a first request to store first data (col. 5, lines 20 – 23, referring to a client sending an object to a first data center);
store, responsive to the first request, the first data on a first datastore at the first data center (col. 5, lines 20 – 24, referring to the first data center saving the object in a data collection at the first data center);
generate, based at least in part on the first data, a first key corresponding to the first data, the first key indicating an identity of the first data center, wherein the first key enables retrieval of the first data from the first datastore (col. 5, lines 29 – 31, referring to the object being associated with a transaction ID, reading on the claimed “key”); and
send, to a second data center system of a second data center, a first indication of the first data associated with the identity of the first data center, wherein the first indication of the first data and the identity of the first data center enables the second data center system to store the first data at a second datastore at the second data center, wherein the first key enables the retrieval of the first data from the second datastore by indicating that the first data is associated with the first data center, wherein the second datastore includes a replicate of data stored at the first data center (col. 6, lines 11 – 13, referring to each data center storing the replicated objects which are associated with every other data center, and col. 8, line 38, referring to the objects being read from each data center’s (second data center) store to fulfill a user/client request for an object).

As to Claim 2, Blum discloses: the data center system of the first data center of claim 1, wherein the computer-executable instructions further cause the one or more processors to: send the first key to an entity from which the first request to write the first data is received (col. 5, line 62 through col. 6, line 1, referring to the subscribing and requesting client is provided a portion of the object including an identifier).

As to Claim 3, Blum discloses: the data center system of the first data center of claim 1, wherein the first datastore is a primary datastore and the second datastore at the second data center is a secondary datastore (col. 2, lines 1 – 9, referring to first and second or other data centers).

As to Claim 4, Blum discloses: The data center system of the first data center of claim 1, wherein the computer-executable instructions further cause the one or more processors to: receive, from the second data center system, a second indication of second data written to a third datastore at the second data center; determine, based at least in part on the second indication, that a fourth datastore at the first data center corresponds to the second data center; and store the second data on the fourth datastore (col. 5, lines 20 – 23, referring to each data center have a plurality of data collection centers).

As to Claim 5, Blum discloses: the data center system of the first data center of claim 4, wherein the computer-executable instructions further cause the one or more processors to: receive a second request to access the second data, the second request comprising a second key; determine, based at least in part on the second key, that the second data is stored on the fourth datastore; read the second data from the fourth datastore; and provide the second data (col. 5, lines 61 – 67, referring to a second request from a second client to a second data center).

As to Claim 6, Blum discloses: the data center system of the first data center of claim 4, wherein to determine the fourth datastore at the first data center corresponds to the second data, the computer-executable instructions further cause the one or more processors to: determine, based at least in part on the second indication, that the second data was received from the second data center system; and determine that the fourth datastore corresponds to the second data center system (col. 5, lines 61 – 67, referring to a second request from a second client to a second data center).

As to Claim 7, Blum discloses: the data center system of the first data center of claim 4, wherein the computer-executable instructions further cause the one or more processors to: receive, from a third data center system, a third indication of third data written to a fifth datastore at a third data center; determine, based at least in part on the third indication, that the fifth datastore at the first data center corresponds to the third data center; and store the third data on the fifth datastore (col. 5, lines 61 – 67, referring to a second request from a second client to a second data center).

As to Claim 8, Blum discloses: the data center system of the first data center of claim 1, wherein the computer-executable instructions further cause the one or more processors to: receive a second request to access the first data, the second request comprising the first key; determine, based at least in part on the first key, that the first data is stored on the first datastore; read the first data from the first datastore; and provide the first data (col. 2, lines 41 – 42, disclosing the system adding an ID (key) to each updated key-value pair of an object. Further descriptions of updating the objects includes the availability of the updated objects through all of the data centers and the transaction that the ID refers to is the originating data center (first data center).).

As to Claim 9, Blum discloses: A computer-implemented method, comprising:
receiving a first request for first data (col. 1, line 63, referring to clients requesting updates to objects; col. 4, lines 1 – 3, referring to a user requesting objects), the first request including a first key, the first key indicating that the first data is associated with a first data center (col. 2, lines 41 – 42, disclosing the system adding an ID (key) to each updated key-value pair of an object. Further descriptions of updating the objects includes the availability of the updated objects through all of the data centers and the transaction that the ID refers to is the originating data center (first data center).);
determining, based at least in part on the first key, that the first data is associated with a first data center system and the first data center, wherein the first key enables retrieval of the first data from both the first data center system and a second data center system (col. 5, lines 20 – 36, referring to the transaction ID being used to determine which data center is storing the object, and permitting access thereof from other data centers, as well, through replication);
determining, by the second data center system of a second data center, that a first datastore at the second data center is associated with the first data center, wherein the first datastore includes a replicate of data stored at the first data center (col. 5, line 62 through col. 6, line 1, referring to any data center (second data center) being able to perform and store updates to an object, identify the object, and make the update known to other data centers using the transaction ID and replication);
reading, by the second data center system and based at least in part on determining that the first datastore at the second data center is associated with the first data center, the first data from the first datastore; and providing, responsive to the first request, the first data (col. 6, lines 11 – 13, referring to each data center storing the replicated objects which are associated with every other data center, and col. 8, line 38, referring to the objects being read from each data center’s (second data center) store to fulfill a user/client request for an object).

As to Claim 10, Blum discloses: the computer-implemented method of claim 9, wherein determining that a first datastore at a second data center is associated with the first data center further comprises: determining, based at least in part on the first key, an identity of the first data center; and determining the first data center corresponds to the first datastore (col. 6, lines 11 – 13, referring to each data center storing the replicated objects which are associated with every other data center).

As to Claim 12, Blum discloses: the computer-implemented method of claim 9, further comprising: receiving a second request to store second data; storing, responsive to the second request, the second data on a second datastore at the second data center; and generating, based at least in part on the second data, a second key corresponding to the second data, the second key comprising an identity of the second data center (col. 5, lines 20 – 36, referring to the transaction ID being used to determine which data center is storing the object, and permitting access thereof from other data centers, as well, through replication).

As to Claim 13, Blum discloses: the  computer-implemented method of claim 12, further comprising: sending, to the first data center system of the first data center, an indication of the second data associated with the identity of the second data center (col. 5, lines 20 – 36, referring to the transaction ID being used to determine which data center is storing the object, and permitting access thereof from other data centers, as well, through replication).

As to Claim 14, Blum discloses: the computer-implemented method of claim 12, further comprising: sending, to a third data center system of a third data center, the indication of the second data associated with the identity of the second data center (col. 5, lines 20 – 36, referring to the transaction ID being used to determine which data center is storing the object, and permitting access thereof from other data centers, as well, through replication).

As to Claim 15, Blum discloses: the computer-implemented method of claim 12, further comprising: receiving a third request to read the second data, the third request including the second key; determining, based at least in part on the second key, that the second data is stored on the second datastore; reading the second data from the second datastore; and providing the second data (col. 6, lines 11 – 13, referring to each data center storing the replicated objects which are associated with every other data center, and col. 8, line 38, referring to the objects being read from each data center’s (second data center) store to fulfill a user/client request for an object).

As to Claim 16, Blum discloses: A data center system, comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions (Fig. 5, items 605 CPU and 625 Memory Device) that, when executed by the one or more processors, cause the one or more processors to: 
receive a first request for first data (col. 1, line 63, referring to clients requesting updates to objects; col. 4, lines 1 – 3, referring to a user requesting objects), the first request including a first key, the first key indicating that the first data is associated with a second data center, wherein the first key enables retrieval of the first data from both a first data center and a second data center (col. 2, lines 41 – 42, disclosing the system adding an ID (key) to each updated key-value pair of an object. Further descriptions of updating the objects includes the availability of the updated objects through all of the data centers and the transaction that the ID refers to is the originating data center (first data center).);
identify a plurality of datastores at the first data center; determine, based at least in part on the first key, that the first data is associated with the second data center, wherein the first data was first stored at the second data center (col. 5, lines 20 – 36, referring to the transaction ID being used to determine which data center is storing the object, and permitting access thereof from other data centers, as well, through replication); 
determine that a first datastore of the plurality of datastores at the first data center is associated with the second data center, wherein the first datastore includes a replicate of data stored at the second data center (col. 5, line 62 through col. 6, line 1, referring to any data center (second data center) being able to perform and store updates to an object, identify the object, and make the update known to other data centers using the transaction ID and replication);
read, from the first datastore, the first data; and provide, responsive to the first request, the first data (col. 6, lines 11 – 13, referring to each data center storing the replicated objects which are associated with every other data center, and col. 8, line 38, referring to the objects being read from each data center’s (second data center) store to fulfill a user/client request for an object).

As to Claim 18, Blum discloses: the data center system of claim 16, wherein the computer-executable instructions further cause the one or more processors to: receive, from a second data center system of the second data center, an indication of the first data associated with an identifier of the second data center (col. 5, line 62 through col. 6, line 1, referring to the subscribing and requesting client is provided a portion of the object including an identifier); and store, based at least in part on the identifier of the second data center, the first data in the first datastore, wherein the first datastore is a secondary datastore to a primary datastore at the second data center (col. 2, lines 1 – 9, referring to first and second or other data centers).

As to Claim 19, Blum discloses: the data center system of claim 16, wherein the computer-executable instructions further cause the one or more processors to: receive a second request for second data, the second request including a second key; determine, based at least in part on the second key, that the second data is associated with a third data center; determine that a second datastore of the plurality of datastores at the first data center is associated with the third data center; read, from the second datastore, the second data; and provide, responsive to the second request, the second data (col. 5, lines 61 – 67, referring to a second request from a second client to a second data center).

As to Claim 20, Blum discloses: the data center system of claim 16, wherein the computer-executable instructions further cause the one or more processors to: receive a second request to store second data; store, responsive to the second request, the second data on a second datastore at the first data center; and send, to a second data center system of the second data center, an indication of the second data associated with an identity of the first data center (col. 5, lines 61 – 67, referring to a second request from a second client to a second data center).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blum, as applied to claims 9 and 16, in view of Xu, U.S. PG-Pub. No. 2018/0260435(hereafter, “Xu”).

As to Claim 11, Blum discloses the first key includes an identifier of the first data center (col. 2, lines 41 – 42, disclosing the system adding an ID (key) to each updated key-value pair of an object. Further descriptions of updating the objects includes the availability of the updated objects through all of the data centers and the transaction that the ID refers to is the originating data center (first data center).).

Blum does not appear to explicitly disclose: the first key is a Redis key.

Xu discloses: the first key is a Redis key ([0014], referring to the key-value pairs of each row being stored into a Redis).

It would have been obvious to one having ordinary skill in the art, having the teachings of Blum and Xu before him/her, before the effective filing date of the claimed invention, to have combined Blum and Xu by modifying the keys of Blum with the use of Redis keys from Xu, in order to employ the key-value mapping features of the Redis architecture.

As to Claim 17, Blum discloses the first key includes an identifier of the first data center (col. 2, lines 41 – 42, disclosing the system adding an ID (key) to each updated key-value pair of an object. Further descriptions of updating the objects includes the availability of the updated objects through all of the data centers and the transaction that the ID refers to is the originating data center (first data center).).

Blum does not appear to explicitly disclose: the first key is a Redis key.

Xu discloses: the first key is a Redis key ([0014], referring to the key-value pairs of each row being stored into a Redis).

It would have been obvious to one having ordinary skill in the art, having the teachings of Blum and Xu before him/her, before the effective filing date of the claimed invention, to have combined Blum and Xu by modifying the keys of Blum with the use of Redis keys from Xu, in order to employ the key-value mapping features of the Redis architecture.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167